                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA                   §
                                            §
 v.                                         §            No. 4:20CR142
                                            §            Judge Jordan
 DANIEL AUSTIN DUNN                         §
   a/k/a Whiskey.Tango10                    §
   a/k/a Osama bin Drinkin                  §
   a/k/a @SirAustinOfDunn                   §

                            NOTICE OF PLEA AGREEMENT

       The Government and the defendant, Daniel Austin Dunn, have entered into a plea

agreement in relation to the pending charges.


                                                Respectfully submitted,

                                                STEPHEN J. COX
                                                United States Attorney
                                                Eastern District of Texas

                                                     /s/
                                                TRACEY M. BATSON
                                                Assistant United States Attorney
                                                Texas Bar No. 00784119
                                                101 E. Park Blvd., Suite 500
                                                Plano, Texas 75074
                                                (972) 509-1201
                                                (972) 509-1209 (fax)
                                                Email: Tracey.Batson@usdoj.gov

                                  CERTIFICATE OF SERVICE

      I hereby certify that a copy of this document has been served on counsel for the
defendant via electronic filing on this 17th day of December 2020.

                                                 /s/
                                                 TRACEY M. BATSON


NOTICE OF PLEA AGREEMENT - DUNN
Solo Page
